USCA4 Appeal: 21-6698      Doc: 10         Filed: 09/07/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6698


        THEODORE ANTONIO FERGUSON,

                             Petitioner - Appellant,

                      v.

        CLERK OF SUPERIOR COURT FOR WILKES COUNTY; STATE OF N.C.;
        WILKES COUNTY DISTRICT ATTORNEY,

                             Respondents - Appellees,

               and

        WILKES COUNTY,

                             Respondent.


        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:20-cv-00100-KDB)


        Submitted: August 31, 2022                                   Decided: September 7, 2022


        Before THACKER, QUATTLEBAUM, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Theodore Antonio Ferguson, Appellant Pro Se. Jonathan Porter Babb, Sr., Special Deputy
        Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
        Carolina, for Appellees.
USCA4 Appeal: 21-6698      Doc: 10         Filed: 09/07/2022    Pg: 2 of 3




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6698         Doc: 10      Filed: 09/07/2022     Pg: 3 of 3




        PER CURIAM:

               Theodore Antonio Ferguson, a former North Carolina pretrial detainee, appeals the

        district court’s order dismissing Ferguson’s 28 U.S.C. § 2241 petition, in which he

        challenged his pretrial detention. At the time Ferguson noted his appeal, he was in federal

        custody but awaiting trial in North Carolina state court on unrelated charges. Ferguson

        was convicted in the state court proceedings during the pendency of this appeal. Because

        Ferguson is no longer a state pretrial detainee, his appeal is now moot. See, e.g., Jackson

        v. Clements, 796 F.3d 841, 843 (7th Cir. 2015) (per curiam). We therefore dismiss this

        appeal as moot. * We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




               *
                If Ferguson wishes to raise his claims in federal court now that he has been
        convicted, he must do so pursuant to 28 U.S.C. § 2254 after exhausting his state remedies.

                                                    3